Citation Nr: 1511776	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  07-17 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The appellant was a member of the North Carolina Army National Guard from April 1989 to June 2005, to include a period of active duty for training (ACDUTRA) from July 1989 to January 1990.

This case originally came before the Board of Veteran's Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Roanoke, Virginia, Regional Office (RO) in which the RO denied the appellant's claims of entitlement to service connection for a back condition, depression, high blood pressure, and a right eye condition.  

The Board remanded the case for additional development in April 2011.  In a January 2013 decision, the Board denied the issue of service connection for a right eye disability.  At that time, the remaining three issues were again remanded.  

The appellant was scheduled for a hearing before the Board in February 2011; however, prior to that hearing the appellant withdrew his request for a hearing. See 38 C.F.R. § 20.704 (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted, this case has been remanded on two prior occasions, in part, so that the appellant's actual periods of active duty, ACDUTRA, and inactive duty training (INACDUTRA) with the Army National Guard could be verified.  Among the instructions were for the AOJ to make a list of the appellant's actual periods of active duty, ACDUTRA and INACDUTRA in the National Guard.  This list was to be provided to each of the VA examiners.  While the appellant's National Guard retirement points history statement has now been associated with the record, neither this statement, nor any of the other documents obtained, specifically verifies the actual dates of the appellant's duty.  As such, the case must, once again, be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

The Board remand orders also included requests for VA examinations to ascertain if the appellant's current low back disorder, psychiatric disorder, and hypertension may be related to service.  As the periods of service have not been adequately identified, the examinations that were performed are not considered to be adequate for rating purposes.  

Regarding the Veteran's claim of service connection for a low back disorder, two VA opinions have been obtained, both of which find no basis for service connection.  However, it is noted that the basis for the August 2011 opinion was that the appellant had documented low back pain in August 2002.  This appears to be in error, as review of the medical records shows the earliest treatment records to date from September 2002.  In addition, it is noted that one of the appellant's contentions is that he sustained a low back injury while serving with the National Guard to clean up debris from a hurricane that struck the coast of North Carolina in September 2003.  While the specific dates of service have not been verified, it is noted that the appellant did sustain an acute eye injury while serving with the National Guard in September 2003 and that this period coincides with Hurricane Isabel's landfall on the coast of North Carolina in September 2003.  Private treatment records document the appellant's complaints of low back pain in October 2003.  While this is noted by the VA examiner in a June 2013 negative nexus opinion, the basis for the opinion is that there was no military event in the service treatment records (STR's) or other evidence that revealed a military event.  As the appellant was serving with the National Guard in September 2003, this is incorrect.  As such, a supplemental opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must verify the dates of the appellant's active duty, ACDUTRA, and INACDUTRA from 1989 to 2005 and take all appropriate steps to secure all of his North Carolina National Guard personnel records or alternative records for that period.  This is to include making a request to the NPRC or other sources such as the appellant's National Guard unit(s) or the North Carolina State Adjutant General, for the appellant's National Guard personnel records. If any location contacted suggests other sources, those sources should be encompassed by the search.  The AOJ should make a list of the appellant's actual periods of active duty, ACDUTRA and INACDUTRA for federal purposes in the National Guard for the period from 1989 to 2005.  If these records are not available, a formal finding of unavailability must be made a part of the record.  

2.  Following completion of the above, the AOJ should arrange that a supplemental medical opinion be obtained to ascertain the current nature and etiology of the appellant's low back disorder and hypertension.  The examiner(s) should be provided a list of the dates of the appellant's active duty, ACDUTRA, and/or INACDUTRA.  The examiner should be requested to render opinions regarding whether it is at least as likely as not (probability 50 percent or more) that any low back disorder and hypertension are of service onset or otherwise related to service.  In making this determination, the examiner should accept the appellant's statements of having back pain following a period of INACDUTRA in September 2003 when the Veteran was engaged in post-hurricane clean-up.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions/opinions reached.  The appellant may be recalled for examination, if deemed warranted.

3.  Following completion of the development requested in paragraph 1, above, the appellant should be scheduled for a mental disorders examination to ascertain the current nature and etiology of any acquired psychiatric disorder.  The examiner should be provided a list of the dates of the appellant's active duty, ACDUTRA, and/or INACDUTRA.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any acquired psychiatric disorder diagnosed is of service onset or otherwise related thereto.  The examiner should provide complete rationale for all conclusions/opinions reached.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

